Citation Nr: 1038590	
Decision Date: 10/14/10    Archive Date: 10/22/10

DOCKET NO.  09-24 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric 
disorder, claimed as posttraumatic stress disorder. 

2.  Entitlement to service connection for sleep apnea.

3.  Entitlement to service connection for acid reflux

4.  Entitlement to service connection for breathing problems, 
claimed as asthma.

5.  Entitlement to service connection for anemia.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The Veteran had active service from October 1943 to January 1946. 

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a September 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, that denied the benefit sought on appeal.  
The Veteran appealed that decision and the case was referred to 
the Board for appellate review.  

The Board has recharacterized the issue of entitlement to service 
connection for posttraumatic stress disorder to more broadly 
include entitlement to service connection for an acquired 
psychiatric disability, claimed as posttraumatic stress disorder, 
pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding 
that when a claimant makes a claim, he is seeking service 
connection for symptoms regardless of how those symptoms are 
diagnosed or labeled).  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran claims entitlement to service connection for 
psychiatric disability, sleep apnea, acid reflux, breathing 
problems claimed as asthma and anemia.  The Veteran contends that 
service connection is warranted for these conditions as he either 
experienced them in service or shortly after service.  The Board 
finds that additional development is necessary.  Accordingly, 
further appellate consideration will be deferred and the claim is 
remanded to the RO/AMC for further action as described below.

The Veteran's service treatment records are negative for 
diagnosis of or treatment for any of the Veteran's claimed 
conditions.  Service treatment records do indicate that the 
Veteran was treated for headaches and pneumonia in service.  

VA treatment records from December 1992 to March 1993 indicate 
that the Veteran was treated for headaches and breathing 
problems.  They also show that he reported problems with gas and 
indigestion and that he reported a positive history of anemia.  
VA treatment records from July 1993 also show digestion problems.  
More recent VA treatment records from 2007 and 2008 show 
diagnoses and treatment for anemia, asthma and sleep apnea.  The 
treatment records show that although PTSD and depression screens 
were negative, he carries a listed diagnosis of depressive 
disorder not otherwise specified.

During his August 2010 Board hearing, the Veteran stated that 
even though he was not treated for sleep apnea or anemia during 
service he always had headaches, pain and tiredness and had to 
take medication.  He also stated that he experienced indigestion 
and stomach problems in service, which he attributes to his 
currently diagnosed acid reflux.  With regard to asthma, the 
Veteran stated that he was treated in the field with pills for 
shortness of breath.  He further stated that he was diagnosed 
with anemia and asthma shortly after being discharged from active 
service.  His spouse testified as to certain symptoms she 
believed represented a psychiatric disorder.

The Board notes that to date, the Veteran has not been afforded a 
VA examination in connection with his claims.  VA must provide a 
medical examination in connection with a service connection claim 
when the record (A) contains competent evidence that the claimant 
has a current disability, or persistent or recurrent symptoms of 
disability; (B) establishes that the Veteran suffered an event, 
injury or disease in service; and (C) indicates that the claimed 
disability or symptoms may be associated with the established 
event, injury or disease in service or with another service-
connected disability, but (D) does not contain sufficient 
evidence for the Secretary to make a decision on the claim.  See 
38 C.F.R. § 3.159(c)(4).  See McLendon v. Nicholson, 20 Vet. App. 
79 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. 
§ 3.159(c)(4).

The Veteran is competent to testify as to things which come to 
him through his senses.  See Barr v. Nicholson, 21 Vet. App. 303 
(2007).  Accordingly, his testimony and the accompanying medical 
evidence are sufficient to require VA to obtain a medical 
opinion.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
They are not sufficient, however, to grant the benefits sought as 
there is an outstanding question as to whether the claimed 
conditions are etiologically related to active service.  
Consequently, this matter must be remanded for additional 
development of the medical record pursuant to 38 C.F.R. 
§ 3.159(c)(4).

This case is being returned to the RO via the Appeals Management 
Center (AMC) in Washington, D.C., and the Veteran will be 
notified when further action on his part is required.  
Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  The RO/AMC should obtain updated VA 
treatment records as well as take any 
appropriate action to obtain treatment 
records from any other providers who may have 
evaluated the disabilities at issue in this 
remand.  If the Veteran indicates that he has 
received any treatment or evaluations, the 
RO/AMC should obtain and associate those 
records with the claims file.

2.  The RO/AMC should schedule the Veteran 
for appropriate VA examination(s) in support 
of his claims of entitlement to service 
connection for psychiatric disability, sleep 
apnea, acid reflux, asthma and anemia.  Any 
and all indicated evaluations, studies and 
tests deemed necessary by the examiner should 
be accomplished.  The claims folder should be 
made available to and be reviewed by the 
examiner(s) prior to the examination(s).  
Following a thorough evaluation the 
examiner(s) should determine whether the 
Veteran has any or all of the listed disorder 
and the extent of any such disorder(s).  
Furthermore, the examiner(s) should 
individually state for each disability 
whether that disability is at least as likely 
as not related to the Veteran's active 
service, including the reported symptoms 
reported by the Veteran during the August 
2010 hearing.  A complete rationale for each 
opinion offered must be included in the 
report and an explanation of the principles 
involved would be of considerable assistance 
to the Board.  Specifically, that rationale 
should explain the extent to which the 
opinion is based on medical principles and 
the extent to which it is based on the 
history provided by the Veteran.

If the examiner feels that the requested 
opinion cannot be rendered without resorting 
to speculation, the examiner should state 
whether the need to speculate is caused by a 
deficiency in the state of general medical 
knowledge (i.e. no one could respond given 
medical science and the known facts) or by a 
deficiency in the record or the examiner 
(i.e. additional facts are required, or the 
examiner does not have the needed knowledge 
or training).

3.  When the requested development has been 
completed the case should again be reviewed 
by the RO, to include consideration of any 
additional evidence submitted.  If the 
benefits sought are not granted the Veteran 
and his representative should be furnished a 
Supplemental statement of the case, and be 
afforded a reasonable opportunity to respond 
before the record is returned to the Board 
for further review.

By this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the Veteran until 
she is notified by the RO.  The appellant has the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

